﻿Since 1945 - when the United Nations was created in response to the clamour of peoples to preserve future generations from the scourge of war, to strengthen faith in fundamental human rights and to create the proper conditions for international coexistence characterised by greater justice and solidarity, thus laying the foundations for lasting peace - the General Assembly, the principal representative organ of the United Nations, has met each year to carry out, within the scope of its competence, the task of promoting, building and keeping peace. That is the first purpose of the United Nations and our paramount mission.
For that reason, I must begin by referring to the situation that exists today in the Middle East. In these past few months the shadow of war has cast a tragic shadow over the international situation, which until then had seemed to be following a hopeful path. Iraq's invasion and occupation of Kuwait precipitated the crisis that had been developing, and they pushed the world to the verge of an armed conflict of unforeseeable consequences.
The response of the international community, through the Security Council, has been rapid and energetic. Uruguay condemns the grave violation of international law committed by Iraq and fully supports the decisions taken by the Council.
By adopting this attitude, Uruguay is demonstrating once again its unconditional respect for and adherence to international law for the sake of peace, whatever may be the negative consequences for its economy and its development process. We must be fully aware that the aggression committed has already created chaos in the world economy. 

Through the subsequent increase in oil prices, it has brought about a general crisis of extremely serious consequences for the whole of the international community, especially for non-oil-producing countries.
Moreover, we must bear in mind that war would only worsen this crisis and its consequences would be unforeseeable. Considering the characteristics of modern war and - unlike other examples from the past - no State would benefit from it. This is true, dramatically true, in the case of small developing countries with weak and vulnerable economies.
In the specific case of Uruguay its import and export trade has suffered precisely quantifiable damages as a direct consequence of the conflict and of the sanctions adopted. It has therefore sought consultations, as provided for in Article 50 of the Charter.
The Gulf crisis has tested the Organisation's ability to face situations that jeopardise peace and security. The United Nations has emerged from this test triumphant and stronger. It has ceased to be held hostage to the rivalries of the cold war, and this fact has allowed the Security Council to adopt resolutions which constitute the most extraordinary demonstration of political co-operation in its 45 years of history.
When Governments - and particularly those of Member States, which as such have greater responsibilities - decide to comply with and enforce the principles of the Charter, the United Nations becomes an appropriate and effective instrument ¿or restoring order, security and law.
The most important achievement of international law is the principle of the prohibition of the use of force by States in their international relations. Only this Organisation is entitled to make use of force - within the limits provided in the Charter - except with the exception of the provisional authorisation granted to States in case of self-defence. It is by the application of this system and by the observance of other fundamental principles of contemporary international law - and as the right of peoples to self-determination, the principle of non-intervention; and the sovereign equality of States - that the existence of all States and dele . against aggression are ensured.
The Gulf crisis has demonstrated two facts of particular significance the solidarity of the international community in responding to aggression end its confidence in the international security mechanisms of the United Nations. This reassessment of the current role of the Organisation at a time of profound and rapid change, gives us cause for optimism about its future, in spite of the undeniable gravity of the present situation in the Gulf.
The United Nations is by its nature universal. Hence there is need for a process by which all States of the world can become Members of the Organisation, in this regard Uruguay welcomes the solution of the question of Namibia and in full participation of Namibia as a member of the United Nations. We must now focus our attention on the few remaining exceptions to the principle of universality, such as Korea. We are eager to see South Korea, and if possible North Korea as well, admitted to the United Nations.
The admission of Liechtenstein to the Organisation is another notable step in the process towards full universality.
The reunification of lessen and the reunification of Germany - the latter of which took place yesterday - are praiseworthy events. Considering that it entails the reunification of Germany must be saluted as a triumph of end the enshrinement of the will of a people. 
The events in the Persian Gulf rewind us of the vulnerability of peace when it is not based on a sys ten of international arms limitation and control, with the ultimate goal of general and complete disarmament. Dividing walls may b· torn down; ideological confrontations may be mitigated; borders may be opened to communication and trade, the wings of democracy may fly over and destroy anachronistic authoritarian schemes, but no stable security or lasting peace will be attained as long as gigantic arsenals exist all over the world, ready to be used by any arbitrary and aggressive government.
An armed world, one in which the great and the small furnish themselves with powerful and inhuman instruments of destruction and death, does not provide the proper framework for peace The events of the Gulf were possible because the States involved thought they were ensuring the effectiveness of their reckless acts through the support of excessive military power, resulting from an uncontrolled arms race.
The international community must avoid the occurrence of similar dangerous situations in the future. That will be possible only if we accelerate the disarmament process. Uruguay understands that the immediate task in to concentrate on further advancing the regulation and limitation of armaments, whether conventional, nuclear, chemical, bacteriological, radiological or space weapons.
The task must be carried out through the launching of new negotiations or acceleration of the current ones, the preparation of new conventions on the subject, the ratification of existing treaties by those States that have not yet done so; the creation of more nuclear-weapon free zones, and the improvement and strengthening of the misting ones, and the full establishment of zones of peace.
The United Nations is the natural forum for the discussion of problems of disarmament and arms control. Naturally, the super-Powers have the major responsibilities in this regard. But there is no doubt that disarmament is a multilateral issue because the actions and the decisions of the super-Powers have an inevitable impact on the rest of the world.
In this contest Uruguay attaches great importance to the declaration of the South Atlantic as a zone of peace and co-operation. It is a first basic step and it must be complemented with a sound legal statute for that region.
At the same time we must undertake the promotion and diversification of procedures for the peaceful settlement of international conflicts. The history of international relations clearly shows that only political and jurisdictional solutions to international problems provide fair and lasting results that are respected by the parties. 
In the last few years many disputes have been settled - or are being settled - by political or diplomatic procedures, with the participation of the United Nations or other intergovernmental organisations. Conflicts such as those in southern Africa, Afghanistan, Central America, Iran-Iraq, Cambodia and Western Sahara have been or are being settled by negotiations based on the application of peaceful procedures.
Together with political and diplomatic procedures, jurisdictional procedures for the settlement of disputes play a very important role. The increase in the number of cases submitted to the International Court of Justice is a very encouraging trend. However, of the 159 States that make up the international community, only 46 have accepted the compulsory jurisdiction of the Court. In this Decade of International Law, Uruguay calls upon all States that have not yet done so to consider the possibility of subscribing to the optional clause in paragraph 2 of Article 36 of the Statute of the Court. It is true that the request made by the General Assembly in its resolution 3232 (3QCIX) has not had the positive effect expected. Uruguay considers that it has the right to make this appeal since it was the first country in the world to accept unreservedly the compulsory jurisdiction of, first, the Permanent Court of International Justice and, then, the International Court of Justice.
The current political and military ¡conflicts cannot overshadow the fact that, even without them, there are menacing prospects in the present international situation. There are global threats that are not related to political or military issues, but are the result, on the one hand, of the persistence of underdevelopment in vast areas of the world and, on the other, of the fast pace of technological progress that have introduced revolutionary changes in our ways of life and methods of production and have had lethal consequences such as the depletion of natural resources, the degradation of the environment, drug trafficking and terrorism. 
The co-operation of all States is required to combat these new dangers of universal scope.
One of the major challenges is the environmental issue. The international community has increased its awareness of this issue and is ready to react strongly against the ecological dangers to the planet. Uruguay is hopefully awaiting the Conference on Environment and Development, to be held in Brazil in 1992, and is committed to participating actively in the work of its preparatory commission as well as in the related actions under way at the international level. We trust that at the 1992 Conference agreements will be reached on strategies and measures to halt and reverse the effects of environmental degradation. Uruguay believes that these strategies, which must be applied immediately and with the firm political resolve required by the gravity of the dangers, must meet the following basic criteria: first, the principle of the inseparability of environmental and development material secondly, the principle of fairness in the distribution of responsibilities and burdens, which means that the expenses entailed in the protection of the environment and the restoration of the ecological balance must be borne by each State in accordance with the extent of its participation in the ecological deterioration and with its financial and technological capacities; thirdly, the principle of respect for national sovereignty as understood in international law in a world of interdependence and solidarity; fourthly, the principle of co-operation, which requires a special effort by the industrialised countries since they must provide the developing States with the financial resources and non-polluting technologies which they lack and which are indispensable if they are to face the environmental problems. Without the co-operation of the industrialised countries, the developing countries will be unable to shoulder their responsibilities in regard to protecting the environment, however strong their will to do so. 
Drug trafficking and terrorism, which are closely interrelated, are still taking a tragic toll in destruction and death, violating fundamental human rights, altering the basic principles of civilised coexistence and creating centres of disturbance of international security. To combat these two scourges we must use all possible forces of international co-operation.
While there is deep concern over increasing drug abuse and the immense power of drug traffickers, it is encouraging to see that through international co-operation effective Measures are being adopted based on the acceptance of responsibilities by both consumer and producer countries. The latter have launched an open war that has earned deepest admiration and solidarity.
These serious problems cannot be understood nor con a solution to then be found outside the framework of the enormous task the international community must undertake during the last decade of this century, namely, to bridge the immense gap dividing the human family and separating the world of affluence from the world of scarcity and under-development.
It cannot be denied that true peace is not possible in a world that is economically divided. The General Assembly has recognised the priority that must be accorded to reactivating economic growth in the developing countries in order to ensure the right of every human being to live free from hunger, poverty, ignorance, disease and fear. Naturally, each State is responsible for finding its own path to economic prosperity and social progress.
Uruguay is fully aware that the responsibility for its development rests fundamentally on its own efforts. In spite of the obstacles it faces, it has complied with its international obligations in a timely fashion it has implemented painful adjustment policies and the new government of President Luis Alberto Lacalle is devoting itself to the task of State reform, with the purpose of reducing bureaucracy and public expenditure and improving the efficiency of State-run services while simultaneously stipulating productive structures. As President Lacalle said when he took office on 1 March last, after as electoral victory that was an example of the traditional and currently sound and stable Uruguayan democracy:
"The government and the state must be the first to change in order not to become a hindrance and burden to society. The government, administration and State must rescue their condition of being a means to an end and not ends in themselves. They must readjust their powers so that they are not oppressive; reform their dimensions so that they are not a burden; redefine their functions so that they do not invade the individual's own sphere. 
Uruguay is making efforts to attain a more beneficial position in the world economy through its participation in new programmes of subregional economic integration. It is thus working with the governments of Argentina, Brazil, Paraguay and Chile in order to arrive at an efficient and significant integration with the aimed at the extension and opening of our markets and the improvement of our competitiveness.
The political context of the region could not be ,ore appropriate for this type of undertaking. The complete democratisation of the South American subcontinent - an extraordinary process which have not been clearly appreciated from the outside because of similar processes in other regions - was complemented by the establishment of governments with reform agendas and a modern and dynamic vision of international affairs. The Bush initiative for the Americas proposes a positive road for co-operation between the United States and Latin America. Uruguay is prepared to take that path in the certainty that ,ore equitable relations can be established in the hemisphere through the dialogue that the initiative proposes.
But the efforts of one country would be sterile if the world economic contest were to remain unfavourable. The General Assembly recognised the impact of external factors on the developing efforts of each individual country when it stated that the international community is responsible for supporting the efforts of developing countries towards the solution of their economic and social problems by creating a favourable international environment. Undoubtedly, no economic environment is favourable when the participation of developing countries in world trade is hindered by subsidies, restrictions and protectionism, when a large number of Latin American and African countries face an overwhelming foreign debt, when foreign investment has retreated and when the fluctuating, and usually decreasing, price of commodities is unpredictable. Perhaps the clearest example of the contradictious in today's international panorama is the massive transfer of resources from the countries that most need capital towards the industrialised countries. This fact stifles all possibilities of growth.
None the less, some encouraging signs can be seen in this hazy panorama. Creditor countries, for instance, have accepted shared responsibility and have recognised that the debt is not merely a financial problem, but also a political one. The issue of foreign debt weighs heavily on many developing countries. Uruguay, in spite of having unfailingly paid its obligations, is no exception.
The world requires a change of attitude on the part of the industrialised countries towards the prevailing international economic order. They hold the key to trade, technology and investments, and consequently it is they who are in a position to facilitate a more equitable incorporation of the developing countries into the world economic system. We are not asking for favours. Developing countries are not a group of beggars; nor do we ask for charity. What we do request is the opening of markets to our products, fair prices, technological co-operation and investment on fair terms.
Pour years ago the General Agreement on Tariffs and Trade (GATT) launched the Uruguay Bound to face the critical problems that affect international trade. Two years later, the objectives of the Bound were ratified in Montreal during a mid-term evaluation.
Last July, however, at the meeting of the Trade Negotiations Committee, the highest body of the Bound, over which I had the honour to preside, the results were not encouraging. The present status of the negotiations is marked by slow progress and stagnation in highly sensitive areas. If this situation remains unchanged, we shall go to the final meeting of the Bound, which is to be held in Brussels nest December, with partial and insufficient results. 
This is deemed unacceptable by the developing countries which stated that the principal industrialised countries did not facilitate negotiations by maintaining their inflexibility on many topics, among which ray delegation wishes to place particular emphasis on access to markets and agriculture.
This sector is crucially important for Uruguay. The Cairns Group - of which we are members - has already expressed its conviction that the Round will not succeed unless satisfactory agreements are reached on agricultural matters. This is the position of Uruguay as well. If agricultural negotiations do not succeed, the whole Round will fail. We have no choice. The results of the Round must be consistent with the Declaration of Punta del Seste by which it was launched and through which its objectives were established.
This process must be clear and based on a multilateral consensus that allows for a more equitable commercial system. Uruguay will continue to work towards the ultimate achievement of these goals.
Peace is built day by day. It is built from deep in the hearts of men to become a reality in the life of nations. How could it be built then without first promoting the human being his essential rights his dignity and values? How can we expect to build peace if human rights and the rights of people are not respected? Therein resides the very origin of every upheaval and of any lack of peace. Respect for and promotion of human rights is therefore the inevitable foundation for peace.
As long as somewhere in the world there is no full respect for the dignity of men and women, flesh and blood, body and soul - the main protagonists of the world and its history - as long as apartheid persists as long as racism persists in its true and accurate sense without misleadingly stretching its meaning either historically or politically as long as persecution and discrimination exist as long as political rights are not recognised and enforced and as long as free and periodic elections are not held, it will be impossible to promote the development of man, and economic, social and cultural development will be inconsistent.
I should like to pay a tribute to the work done by the Secretary-General, an eminent Latin American citizen with whom I recently had the honour of co-operating as his Special Representative for the question of Western Sahara. His work during this last year - brilliantly set forth in his report to the General Assembly - has made a remarkable contribution to international peace and security. His work has already obtained successful results in some cases. In others, it has cleared the way by pointing out the applicable principles and criteria for the just and peaceful settlement of conflicts. 
In his inaugural address President Lacalle defined today's world in the following words.
"The world we face today is a world in ferment, a world of change and renewal. Its main characteristic, its motive force, lies in the freedom of the individual and the independence of nations, two terns of the eternal equation of history."
This changing world presents challenges of great historic significance to the United Nations.
The General Assembly held a successful session last year under the presidency of the Ambassador of Nigeria, Joseph Garba, whom it is now my pleasure to congratulate on the performance of his task. This year we must take decisions on many subjects that are as complex as they are important, at a time of serious challenges that call for immediate solutions. The fact that you, Mr. President, have been elected to guide our debates lets us anticipate another successful session. We know your intellectual capacity, your awareness of the international situation, which, together with your sense of justice and your skills in conciliation, will I am sure, enable you to guide our work to a successful conclusion.
In the name of my Government, I congratulate you and wish you every success. 
